 

Exhibit 10.16

 

[g2018030818181339245612.jpg]

[g2018030818181339445613.jpg]

 

October 28, 2016

 

Marc Semigran, MD

[Private Address]

 

Dear Marc,

 

We are pleased to offer you the position of Chief Medical Officer with
MyoKardia, Inc. (the “Company”).  Your compensation will be $17,708.33,
semi-monthly, which is equal to $425,000.00 annualized, payable in accordance
with the Company’s standard payroll schedule (the “Base Salary”).  This position
will report directly to me.  This is a full-time position. While you render
services to the Company, you will not engage in any other employment, consulting
or other business activity (whether full-time or part-time) that would create a
conflict of interest with the Company.  By signing this letter, you confirm to
the Company that you have no contractual commitments or other legal obligations
that would prohibit you from performing your duties for the Company.

 

Cash Compensation:  The Base Salary will be subject to adjustment pursuant to
the Company’s employee compensation policies in effect from time to time. In
addition, the Company has a performance-based variable cash bonus
program.  Subject to an acceptable level of corporate performance, the Board of
Directors may approve payment of performance bonuses after the first of next
year.  If bonuses are paid, your target percentage will be 40% of your Base
Salary as the basis for calculating your bonus.  Your actual bonus will depend
on your own and the Company’s performance for the year just completed.  Bonuses
will be pro-rated for partial years of service and only if your employment with
the Company begins prior to October 1 of the current year.

 

As part of your offer, we are pleased to offer you a sign-on bonus of
$200,000.00.  This bonus will be paid in one lump sum within sixty-days of your
employment start date.  This sign-on bonus is taxable, and all regular payroll
taxes will be withheld.  In the event that you voluntarily resign from your
employment with the Company or are terminated for Cause (as defined below)
within 12 months of your employment start date, you will be responsible for
reimbursing the Company in accordance with the Signing Bonus Repayment Agreement
between you and the Company.

 

Employee Benefits:  As a regular employee of the Company, you will be eligible
to participate in a number of Company-sponsored benefits, including 401(k)
Retirement and Investment Plan and also in ESPP (Employee Stock Purchase Plan)
during scheduled enrollment periods.  In addition, you will be entitled to 20
days of paid time off in accordance with the Company’s policy.  You can also
review additional benefit information in the attached MyoKardia Employee
Benefits Information Guide 2016.

 

Stock Options:  Subject to the approval of the Compensation Committee, you will
be granted an option to purchase 175,000 shares of the Company’s Common Stock. 
The exercise price per share will be equal to the closing price of the Company’s
Common Stock as reported on NASDAQ as of the first trading day of the month
following the later of (a) your employment start date or (b) the date of
approval of the Compensation Committee which shall be no later than December 15,
2016.  The option will be subject to the terms and conditions applicable to
options granted under the Company’s 2015 Stock Option and Incentive Plan (the
“Plan”), as described in the Plan and the applicable stock option agreement. You
will vest in 25% of the option shares after 12 months of continuous employment,
and the balance will vest in equal monthly installments over the next 36 months
of continuous employment, as described in the applicable stock option agreement.

 

[g2018030818181344545614.jpg]

 

 

--------------------------------------------------------------------------------

Marc Semigran, MD

October 26, 2016

Page | 2

 

Performance Based Options:  Subject to the approval of the Compensation
Committee, you will be granted an option to purchase 25,000 shares of the
Company’s Common Stock.  The exercise price per share will be equal to the
closing price of the Company’s Common Stock as reported on NASDAQ as of the
first trading day of the month following the later of (a) your employment start
date or (b) the date of approval by the Compensation Committee which shall be no
later than December 15, 2016.  The option will be subject to the terms and
conditions applicable to options granted under the Plan, as described in the
Plan and the applicable stock option agreement. You will vest in accordance with
the Performance Milestones outlined in Exhibit C.

 

Change in Control Benefits:  As the Company’s Chief Medical Officer, you will be
eligible for the benefits available to members of the Company’s senior
management team pursuant to the terms and conditions of the Company’s Change in
Control Policy (as the same may be amended from time to time), a copy of which
will be made available to you upon request.

 

Relocation and Transition Support:  In order to assist you with your move, the
Company will provide you with relocation assistance of $75,000 (less applicable
taxes) to assist you with your relocation.  Relocation Dimensions will help you
with the coordination of your move, temporary housing and home finding
assistance.   If you voluntarily resign from your employment with the Company or
are terminated for Cause (as defined below) within 12 months of your start date,
you will be responsible for reimbursing the Company in accordance with the
Relocation Assistance Repayment Agreement between you and the Company.  In
addition to the $75,000, the Company will reimburse for up to 2 round trip
flights per month for three months consistent with the Company’s travel policy.

 

Employee Confidentiality and Assignment Agreement:  You will be required, as a
condition of your employment with the Company, to sign the Company’s standard
Employee Confidentiality and Assignment Agreement, a copy of which is attached.

 

Background Check:  The Company may conduct a background or reference check (or
both).  If so, then you agree to cooperate fully in those procedures, and this
offer is subject to the Company’s approving the outcome of those checks, in the
discretion of the Company.

 

Employment Relationship:  Employment with the Company is for no specific period
of time.  Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without Cause (as defined below).  Any contrary representations
that may have been made to you are superseded by this letter agreement.  This is
the full and complete agreement between you and the Company on this
term.  Although your job duties, title, reporting relationship, compensation and
benefits, as well as the Company’s personnel policies and procedures, may change
from time to time, the “at will” nature of your employment may only be changed
in an express written agreement signed by you and a duly authorized officer of
the Company (other than you).

 

[g2018030818181344545614.jpg]

 

 

--------------------------------------------------------------------------------

Marc Semigran, MD

October 26, 2016

Page | 3

 

Termination of Employment:  

•

If you resign from employment or your employment with the Company is terminated
for any reason, the Company shall pay or provide to you (i) any Base Salary
earned through the last day of your employment and unused paid time off that
accrued through the last day of your employment on or before the time required
by law; and (ii) any vested benefits you may have under any employee benefit
plan of the Company through the last day of your employment, which vested
benefits shall be paid and/or provided in accordance with the terms of such
employee benefit plans (collectively, the “Accrued Benefit”).

•

If your employment with the Company is terminated without Cause (as defined
below) within 12 months of your employment start date, in addition to the
Accrued Benefit, and subject to you signing a separation agreement containing,
among other provisions, a general release of claims in favor of the Company and
related persons and entities, confidentiality, return of property and
non-disparagement, in a form and manner satisfactory to the Company (the
“Separation Agreement and Release”) and the Separation Agreement and Release
becoming irrevocable, all within 60 days after the end of your employment, the
Company shall pay you an amount equal to 12 months of your Base Salary (the
“Severance Amount”) in substantially equal installments in accordance with the
Company’s payroll practice over the 12 months commencing within 60 days after
the end of your employment; provided, however, that if the 60-day period begins
in one calendar year and ends in a second calendar year, the Severance Amount
shall begin to be paid in the second calendar year by the last day of such
60-day period; provided, further, that the initial payment shall include a
catch-up payment to cover amounts retroactive to the day immediately following
the last day of your employment.  Each payment pursuant to this letter agreement
is intended to constitute a separate payment for purposes of Treasury Regulation
Section l .409A-2(b)(2). The receipt of any Severance Amount will be subject to
you not violating the Employee Confidentiality and Assignment Agreement, the
terms of which are hereby incorporated by reference.  In the event you breach
the Employee Confidentiality and Assignment Agreement, in addition to all other
legal and equitable remedies, the Company shall have the right to terminate or
suspend all continuing payments to which you may otherwise be entitled without
affecting your release or your obligations under the Separation Agreement and
Release.

•

For purposes of this letter agreement, “Cause” means (i) conduct by you
constituting a material act of misconduct in connection with the performance of
your duties, including, without limitation, misappropriation of funds or
property of the Company or any of its subsidiaries or affiliates; (ii) the
commission by you of any crime involving moral turpitude, deceit, dishonesty or
fraud, or any conduct by you that would reasonably be expected to result in
material injury or reputational harm to the Company or any of its subsidiaries
and affiliates if you were retained in your position; (iii) continued
non-performance by you of your duties hereunder which has continued for more
than 30 days following written notice of such non-performance from the Company,
which notice specifies in reasonable detail the nature of such purported
non-performance and requests its cure; (iv) a material violation by you of the
Company’s written employment policies, material breach by you of any statutory
or common law duty of loyalty to the Company, or breach of any of your covenants
with the Company; or (v) failure to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
after being instructed by the Company to cooperate, or the willful destruction
or failure to preserve documents or other materials known to be relevant to such
investigation or the inducement of others to fail to cooperate or to produce
documents or other materials in connection with such investigation.

 

Taxes:  All forms of compensation referred to in this letter agreement are
subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law.  You agree that the Company does not have a
duty to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board of
Directors related to tax liabilities arising from your compensation.

 

[g2018030818181344545614.jpg]

 

 

--------------------------------------------------------------------------------

Marc Semigran, MD

October 26, 2016

Page | 4

 

Section 409A:

•

Anything in this letter agreement to the contrary notwithstanding , if at the
time of your separation from service within the meaning of Section 409A of the
Code, the Company determines that the you are a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment
or benefit that you become entitled to under this letter agreement on account of
your separation from service would be considered deferred compensation otherwise
subject to the 20 percent  additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
such payment shall not be payable and such benefit shall not be provided until
the date that  is the earlier of (A) six months and one day after your
separation from  service, or (B) your death.   If any such delayed cash payment
is otherwise payable  on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

•

To the extent that any payment or benefit described in this letter agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon your
termination of employment, then such payments or benefits shall be payable only
upon your “separation from service.” The determination of whether and when a
separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A- l(h).

•

The parties intend that this letter agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this letter
agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this letter agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section J.409A-2(b)(2). The parties agree that this letter agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

•

The Company makes no representation or warranty and shall have no liability to
you or any other person if any provisions of this Agreement are determined to
constitute deferred compensation subject to Section 409A of the Code but do not
satisfy an exemption from, or the conditions of, such Section.

 

Interpretation, Amendment and Enforcement:  This letter agreement, the Employee
Confidentiality and Assignment Agreement and Exhibits A, B, and C hereof,
together constitute the complete agreement between you and the Company, contain
all of the terms of your employment with the Company and supersede any prior
agreements, representations or understandings (whether written, oral or implied)
between you and the Company.  This letter agreement may not be amended or
modified, except by an express written agreement signed by both you and a duly
authorized officer of the Company.  The terms of this letter agreement and the
resolution of any disputes as to the meaning, effect, performance or validity of
this letter agreement or arising out of, related to, or in any way connected
with, this letter agreement, your employment with the Company or any other
relationship between you and the Company will be governed by California law,
excluding laws relating to conflicts or choice of law.

 

We look forward to working with you, and hope that you will accept our offer to
join the Company.  You may indicate your agreement with these terms and accept
this offer by signing and dating both the enclosed duplicate original of this
letter agreement and the enclosed Proprietary Information and Inventions
Agreement and return these documents to the Human Resources Department to
confirm your acceptance no later than Monday,    October 31, 2016, as this
offer, if not accepted, will expire at the close of business on October 31,
2016.  As required by law, your employment with the Company is contingent upon
your providing legal proof of your identity and authorization to work in the
United States.  Your official start date will be the subject of further
discussion and shall be mutually agreed upon, but will not be later than
December 1, 2016.

[g2018030818181344545614.jpg]

 

 

--------------------------------------------------------------------------------

Marc Semigran, MD

October 26, 2016

Page | 5

 

If you have any questions, please do not hesitate to contact me at 650-741-7796.

 

Very truly yours,

 

 

Tassos Gianakakos

Chief Executive Officer

 

 

ACKNOWLEDGMENT AND ACCEPTANCE OF THE TERMS STATED ABOVE:

 

/s/ Marc Semigran

Marc Semigran, MD

 

 

Attachment

Employee Confidentiality and Assignment Agreement

Exhibit A - Prior Inventions

Exhibit B - California Labor Code (reference)

Exhibit C – Performance Milestones

[g2018030818181344545614.jpg]

 

 

--------------------------------------------------------------------------------

Marc Semigran, MD

October 26, 2016

Page | 6

 

Exhibit C – Performance Grant Vesting Milestones

 

Such Performance – Based Options shall vest:

(a)

with respect to 25% of the underlying shares upon the Company’s receipt of a
designation for Accelerated Approval from the FDA for MYK-461 on or before
September 30, 2017;

(b)

with respect to 25% of the underlying shares upon the Company’s completion of
pre-registration studies for MYK-461 (i.e. only one pivotal left), as determined
by the Board, on or before June 30, 2018;

(c)

with respect to 25% of the underlying shares upon the Company’s demonstration of
clinical proof-of-mechanism for non-obstructed HCM, as determined by the Board,
on or before December 31, 2018; and

(d)

with respect to 25% of the underlying shares upon the Company’s demonstration of
clinical proof-of-concept for DCM-1, as determined by the Board, on or before
December 31, 2017.

 

[g2018030818181344545614.jpg]

 

 